

Exhibit 10.1


SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement (this “Agreement”) is entered into in Hong Kong as
of 10 August, 2011 by and among Surna Inc., a corporation organized under the
laws of the State of Nevada (“Vendee”), Surna Media Inc., a corporation
organized under the laws of the BVI (“SMI”), and each of the Shareholders of
Surna Media Inc. listed in Appendix 1 (collectively, the “Vendors”). In this
Agreement, Vendee, SMI and Vendors are referred to collectively as the
“Parties”, and each of them is referred to as a “Party”.
 
RECITALS
 
1.  
WHEREAS, the Vendors presently own 100% of the issued and outstanding stock of
SMI; and



2.  
WHEREAS, SMI holds a 100% equity interest in Surna Hongkong Limited, a limited
liability company organized under the laws of Hong Kong, which is in turn the
sole shareholder of Flying Cloud Information Technology Co. Ltd. (云扬信息技术有限公司) a
wholly foreign-owned enterprise organized in Pudong, Shanghai under the laws of
the PRC (“Flying Cloud”);



3.  
WHEREAS, the Vendee in the furtherance of its business interests desires to
acquire from the Vendors the equity interest in SMI, in exchange for the
issuance by the Vendor of shares of common stock on the terms and conditions set
forth below; and the Vendors so desire to tender their equity interest in
exchange for the shares of common stock.





NOW THEREFORE, the Vendee, SMI and the Vendors through mutual negotiations
hereby enter into this Agreement based upon the following terms:
 
1.
Definitions and Interpretation.

 
Unless otherwise provided in this Agreement, the following terms shall have the
following meanings:



1.1
“144 Legend” refers to the restrictive legend placed on any share certificates
that are issued subject to Rule 144.



1.2
“1933 Act” refers to the United States Securities Act of 1933, as amended (also
the “33 Act”).



1.3
“1934 Act” refers to the United States Securities Act of 1934, as amended (also
the “34 Act”).



1.4
“Affiliate” refers to, with respect to any Person, (i) any member, manager,
director, partner, shareholder, officer, trustee, beneficiary or employee of or
in such Person, (ii) any other Person of or in which such Person is a member,
manager, director, partner, shareholder, officer, trustee, beneficiary or
employee, (iii) any other Person directly or indirectly Controlling or
Controlled by or under direct or indirect common Control with such Person and
(iv) any member, manager, director, partner, shareholder, officer, trustee,
beneficiary or employee of or in any of the foregoing.



1.5
“Agreement” refers to this Share Exchange Agreement, and any and all annexes,
schedules or attachments to the same.




Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                                 1
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement



1.6
“Business Day” refers to any day that is not a Saturday, Sunday or statutory
holiday in the State of Nevada or Hong Kong.



1.7
“Closing Date” refers to such date as specified under Clause [x] of this
Agreement, or if no such date is specified, that on which all of the conditions
stipulated in Clause [x] have been fulfilled; or if all of this has been prior
satisfied, the execution date of the Agreement.



1.8
“Code” refers to the Internal Revenue Code of 1986, as amended, and, where
applicable, any predecessor or successor thereto.



1.9
“Common Shares” refers to properly authorized common stock of a company, issued
in full compliance with the company’s articles and by-laws.



1.10
“Confidential Information” refers to all information, technical data and
know-how, which may, without limitation, be or be related to research, products,
hardware, software, development, inventions, processes, specifications, designs,
drawings, diagrams, procedures data, concepts, services, business and marketing
plans, prices, finance, suppliers, customers, related corporations and business
relations.



1.11
“Confidentiality Markings” refers to the words ‘confidential’ or ‘secret’, or
any other words connoting that Confidential Information disclosed by a Party is
confidential in nature.



1.12
“Disclosing Party” refers to the Party disclosing its Confidential Information.



1.13
“Vendor Shares” refers to the shares of SMI that will be tendered to Vendee by
the Vendors, and which will represent all of the issued and outstanding shares,
of any class, of that company.



1.14
“New Surna Shares” refers to the equity in Vendee common stock to be issued in
consideration for the Vendor Shares.



1.15
“Person” refers to any individual or any corporation, partnership, limited
liability company, trust, unincorporated organization or association, or other
entity.



1.16
“Personnel” refers to directors, employees, and financial and legal
advisers/consultants.



1.17
“PRC” refers to The People’s Republic of China



1.18
“Registration Statement” refers to a filing lodged with (if in the United
States) the SEC to register restricted shares for sale.



1.19
“Regulation S” refers to Regulation S of the 1933 Act (also “Reg S”).



1.20
“RMB” refers to the currency of the PRC.



1.21
“Rule 144” refers to a reference to that rule of the 1933 Act, and also refers
to the hold period from the date of the purchase imposed on securities subject
to this rule.



1.22
“Transaction” refers to the completion of the process for the exchange of shares
between Vendors and the Vendee.






Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                                 2
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement



2.
Share Exchange.

 
Subject to the terms and conditions of this Agreement, Vendee hereby agrees to
purchase from the Vendors all of the issued and outstanding shares of SMI (the
“Vendor Shares”) by the issue to the Vendors of Twenty Million (20,000,000)
shares of common stock of Surna Inc. (the “New Surna Shares”); the New Surna
Shares so issued to be allocated to Vendors, with any part shares being
attributable to any one Vendor being rounded down so that the proportional
allotment of the New Surna Shares shall be in whole shares only, as specified in
a list submitted by SMI and attached as Appendix 2 to this Agreement.



3.
Closing.

 
The Closing of the Transaction provided for in this Agreement will take place
upon satisfaction of terms set forth in Clause 4.



4.
Conditions Precedent.

 
The Conditions Precedent, and each of them individually, shall be essential
conditions of Vendee’s performing the undertakings herein, and shall only be
capable of waiver by Vendee; specifically:



4.1
All obligations on the part of the Vendors that are to be performed at or prior
to the Completion have been performed, and Vendee has satisfied itself as to the
sufficiency and veracity of the Warranties of SMI and the Vendors.



4.2
The Vendors shall procure that before Completion a board meeting of SMI is held
and that at such meeting resolutions are passed to approve the registration of
the transfer of Sale Shares to Vendee upon presentation of duly executed
transfers.



4.3
The Vendors shall use their best effort and shall co-operate with Vendee to
ensure the fulfillment of the Conditions Precedent as soon as reasonably
practicable.



5.
Key Conditions at Completion.

 
The Parties hereto, and each of them, hereby represent and warrant as follows:



5.1
Between the date of this Agreement and Completion (should such dates or times be
different) no Vendor or other Shareholder shall grant any right, option, lien or
encumbrance over the Sale Shares of the SMI (the Vendor Shares).



5.2
Each party hereto agrees to undertake, or where applicable procure the
undertaking by another party, performance of each of the terms and conditions
herein stated.



6.
Completion.

6.1
At the Closing, Vendee is delivering to the Vendors the New Surna Shares,
numbering in total Twenty Million (20,000,000).



6.2
The Vendors shall deliver or procure the delivery of the following to Vendee:

 
a.
duly endorsed stock certificates representing all of the Vendor Shares;

 
b.
sold notes and transfers of the Vendor Shares in favour of Vendee, duly executed
by the relevant signatories;

 
c.
any power of attorney or other authority under which the transfers and sold
notes in respect of the Vendor Shares, this Agreement and any document referred
to herein may have been executed; and

 
d.
such other documents as may be required to give a good and effective transfer of
title of the Vendor Shares to Vendee.


Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                                 3
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement



7.
Restrictions.

 
The Transaction and all related documentation are to be in compliance with the
regulations and requirements of the United States Securities and Exchange
Commission and relevant national laws. As such, the New Surna Shares will carry
a restrictive legend as specified by Rule 144 of the Securities Act of 1933, as
amended (the “1933 Act”).



8.
Due Diligence and further Actions.

8.1
The purchase of SMI by Vendee is subject to mutual due diligence, and each Party
agrees to carry out the required due diligence and to take all necessary actions
and to obtain all necessary approvals so as to facilitate the timely completion
of this transaction, including obtaining approval of the board of directors of
Vendee and SMI respectively.



8.2
The Parties agree that prior to the Closing they shall in every reasonable and
feasible way cooperate and collaborate on the execution of this enterprise.



9.
Finders.

 
There are no finders with respect to the transaction contemplated herein.



10.
Expenses.

 
All parties to this Agreement shall bear their own costs.



11.
Representations and Warranties.

11.1
Vendee hereby represents and warrants that:

 
a.
It is a corporation duly organized, validly existing, and in good standing under
the laws of the State of Nevada, U.S.A., and is qualified nowhere else;

 
b.
The New Surna Shares to be issued under this Agreement are duly authorized,
validly issued, fully paid and non-assessable;

 
c.
The Certificates representing the New Surna Shares are “Restricted Shares” as
that term is defined in the 1933 Act; further, some or all of the Vendors will
become affiliates of Vendee and accordingly, the Vendee shares issued to the
Vendors will contain a 144 Legend;

 
d.
Vendee has duly filed all tax reports and returns required to be filed by it and
has fully paid all taxes and other charges claimed to be due from taxing
authorities; there are no liens upon any of Vendee 's property or assets; there
are not now any pending questions relating to, or claims asserted for, taxes or
assessments asserted against Vendee;

 
e.
All such material authorizations, consents, approvals, licenses, qualifications,
exemptions, filings, declarations and registrations have been obtained or made
and Vendee is fully compliant with its reporting requirements, as the case may
be, and are in full force and effect and are not the subject of any pending or,
to the knowledge of Vendee, threatened attack by appeal or direct proceeding or
otherwise.

 
f.
Vendee has no known liability (actual or contingent) other than the liabilities
disclosed in the Accounts.

 
g.
Vendee is the legal and beneficial owners of all the assets used in their
business, free from any lien, bill of sale or other encumbrances, except for
those which have arisen by operation of law in the normal and proper conduct of
its business.

 
i.
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by any subsequent agreement will constitute a
violation or default under any term or provision of the Certificate of
Incorporation or Bylaws of the Vendee, or of any contract, commitment,
indenture, other agreement or restriction of any kind or character to which
Vendee is a party or by which it is bound; or, if such


Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                                 4
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement



 
is likely to be in violation of the latter at present, that all and every
reasonable effort shall be made to ensure that the same shall be remedied prior
to the completion of the Transaction, and the execution and delivery of this
Agreement by the Vendee can be duly authorized by the Board of Directors of
Vendee;

 
j.
Vendee understands the speculative nature and risks of investments associated
with SMI and confirms that the Vendor Shares are suitable and consistent with
its business programme;

 
k.
Vendee will satisfy itself to the suitability standards imposed by the laws of
its domicile, and that the Vendor Shares being acquired from the Vendors have
not been registered under US federal, state or foreign laws;

 
l.
Each of the Warranties shall be construed as a separate Warranty (and save as
expressly provided to the contrary), shall not be limited or restricted by
reference to or inference from the terms of any other Warranty or any other term
of this Agreement.



11.2
SMI and the Vendors jointly and severally represent, warrant and undertake the
warranties set out elsewhere in this section, and specifically that:

 
a.
Unless the context requires otherwise, the representations, warranties and
undertakings contained in this Section in relation to SMI shall be deemed to be
and are hereby repeated mutandis in relation to each of the subsidiaries of SMI.

 
b.
Where any Vendor’s warranty is expressed as being “to the best knowledge” or “to
the best of information and knowledge of” or similar expressions such Vendor’s
warranty shall be deemed to have been made by the Vendor after the Vendor having
made all due and diligent enquiries and having used their reasonable endeavours
to ensure that such Vendor’s warranty is true, complete and accurate.

 
c.
As at Closing, Vendee will be the beneficial owner of the Vendor Shares free and
clear of any lien, charge or encumbrance whatsoever and there shall be no
outstanding call on any of the Vendor Shares and all of the Vendor Shares shall
be fully paid up and freely transferable to Vendee; and

 
d.
The execution and consummation of the transaction contemplated by this Agreement
will not result in the material breach and/or cancellation and/or termination of
any of the terms and conditions of or constitute a default under any agreement
commitment or other instrument to which SMI is a party, or to the best of
information, knowledge and belief of the SMI and the Vendors, violate any law or
any rule or regulation of any administrative agency or governmental body or any
order, writ, injunction or decree of any court administrative agency or
governmental body affecting SMI;

 
e.
Neither they nor any member of SMI has committed or is liable for any criminal,
illegal, unlawful or unauthorized act or breach of any obligation or duty
whether imposed by or pursuant to statute, contract or otherwise, and no claim
that it has or is remains outstanding against any such member, and to the best
knowledge of SMI and the Vendors, no investigation or enquiry by any person
regarding any member of SMI personnel or their business is taking place.

 
f.
The SMI and the Vendors shall disclose to Vendee immediately anything that comes
to their notice which is, or might be, inconsistent with any of the Warranties;

 
g.
The SMI and the Vendors  shall pay to Vendee an amount equal to any deficiency
or liability of Vendee which arises from any of the Warranties being untrue,
misleading or breached;

 
h.
Each of the Warranties shall be construed as a separate Warranty (and save as
expressly provided to the contrary), shall not be limited or restricted by
reference to or inference from the terms of any other Warranty or any other term
of this Agreement.




Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                                 5
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement



11.3
SMI hereby represents and warrants that:

 
a.
SMI is a corporation duly organized, validly existing, and in good standing
under the laws of the BVI and is qualified no where else. All of the shares
owned by the Vendors are owned free and clear of any liens, claims, options,
pledge, charges, other form of securities or encumbrances of whatsoever nature
on, over or affecting any of the Vendor Shares  The Vendors have the unqualified
right to sell, assign, and deliver the Vendor Shares, and, upon consummation of
the transactions contemplated by this Agreement, Vendee will acquire good and
valid title to the Vendor Shares, free and clear of all liens, claims, options,
charges, and encumbrances of whatsoever nature;

 
b.
There are no outstanding options or other agreements of any nature whatsoever
relating to the issuance by SMI of any shares of its capital stock, SMI has the
corporate power and authority to carry on its business as presently conducted;

 
c.
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by any subsequent agreement will constitute a
violation or default under any term or provision of the Certificate of
Incorporation or Articles and Bylaws of the Company, or of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which SMI is a party or by which it is bound; or, if such is  likely to be in
violation of the latter at present, that all and every reasonable effort shall
be made to ensure that the same shall be remedied prior to the completion of the
Transaction, and the execution and delivery of this Agreement by SMI can be duly
authorized by the Board of Directors of SMI;

 
d.
SMI has duly filed all tax reports and returns required to be filed by it and
has fully paid all taxes and other charges claimed to be due from taxing
authorities; there are no liens upon any of SMI's property or assets; there are
not now any pending questions relating to, or claims asserted for, taxes or
assessments asserted against SMI;

 
e.
The following companies are direct or indirect subsidiaries of SMI: (i) Surna
Hongkong Limited, a Hong Kong company of which SMI owns one hundred percent
(100%) of the issued and outstanding shares (“Surna Hongkong”); (ii) Flying
Cloud Information Technology Co. Ltd. (云扬信息技术有限公司) a wholly foreign-owned
enterprise organized under the laws of the PRC, of which Surna Hongkong owns one
hundred percent (100%) of the issued and outstanding shares (“Flying Cloud”);

 
f.
No authorization, consent, approval, license, qualification or formal exemption
from, nor any filing, declaration or registration with, any court, governmental
agency, regulatory authority or political subdivision thereof, any securities
exchange or any other person is required in connection with the execution,
delivery or performance by the Company of this Agreement or the business of the
Company or any of its subsidiaries in order to consummate the transactions
contemplated in this Agreement.

 
g.
There are no agreements concerning SMI which will be terminated as a result of
the execution of this Agreement or Closing or any transaction associated
herewith or therewith and which will have a material adverse effect on the
financial position of the SMI, and its subsidiaries taken as a whole.

 
h.
SMI has no known liability (actual or contingent) other than the liabilities
disclosed in the Accounts, and has no bank accounts or deposit accounts other
than those set out below (which shows the credit or debit balance thereon as at
the respective dates, since which dates there have been no payments out of such
accounts):




Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                                 6
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement






 
Surna Media Inc:
 
Bank
Account Number
Balance Date
Balance
 
HSBC
809-864762-838
9 August, 2011
HKD 49.75
     
9 August, 2011
USD 475.00
           
Surna Hongkong Limited:
 
Bank
Account Number
Balance Date
Balance
 
HSBC
809-791338-838
9 August, 2011
HKD 443.00
           
Flying Cloud Information Technology Co. Ltd.:
 
Bank
Account Number
Balance Date
Balance
 
Bank of Nanjing
03011420180000256
5 August, 2011
USD 21.00
 
Bank of Nanjing
03010120180000446
5 August, 2011
RMB 10,900.00



 
i.
There are no loans made by or to the Company outstanding excepting those
previously disclosed; and none of its assets have been permitted or allowed to
be mortgaged, pledged, or subjected to any liens or encumbrances; and SMI
covenants that there are no, nor is there any agreement or arrangements to
create any, charges, encumbrances, loans or other such liabilities.

 
j.
SMI is not involved whether as plaintiff or defendant or otherwise in any civil,
criminal or arbitration proceedings (apart from debt collecting in the ordinary
course of business) or in any proceedings before any tribunal and which outcome,
whether successful or otherwise, will have a material adverse effect on the
financial position of SMI, and its subsidiaries taken as a whole; and so far as
the SMI is aware no such proceedings are threatened or pending; nor is there any
material unsatisfied judgment, court order or tribunal or aribtral award
outstanding against the SMI (unless the same is the subject of an appeal or in
respect of which an appeal is contemplated) and no distress, execution or
process has been levied on any part of its business or assets.

 
k.
SMI is the legal and beneficial owners of all the assets used in their business
(other than those held under hire-purchase, leasing and rental agreements,
particulars of which Vendee has been notified), including all equipment
inventory (that may be either deployed or un-deployed), free from any lien, bill
of sale or other encumbrances, except for those which have arisen by operation
of law in the normal and proper conduct of its business.

 
l.
Maintenance of all assets of SMI, has been carried out either in-house or by
independent or specialist contractors. Such maintenance contracts are in full
force and effect and in respect of all assets, which SMI is obliged to maintain
or repair under any leasing or similar agreement, all such assets have been
regularly maintained to a good technical standard.

 
m.
All such material authorizations, consents, approvals, licenses, qualifications,
exemptions, filings, declarations and registrations have been obtained or made
and the Company are fully compliant with their reporting requirements, as the
case may be, and are in full force and effect and are not the subject of any
pending or, to the knowledge of the Company, threatened attack by appeal or
direct proceeding or otherwise.

 
n.
Each of the Warranties shall be construed as a separate Warranty (and save as
expressly provided to the contrary), shall not be limited or restricted by
reference to or inference from the terms of any other Warranty or any other term
of this Agreement.



11.4
The Vendors severally and jointly represent and warrant that they acknowledge
and understand that:


Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                                 7
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement



 
a.
The common shares to be issued to them by Vendee will not at that time have been
approved or disapproved by the United States Securities and Exchange Commission,
any state securities agency, or any foreign securities agency;

 
b.
The Vendors acknowledge that the New Surna Shares being acquired from Vendee are
restricted securities as is defined in Rule 144 of the 1933 Act;

 
c.
They are not a citizen of, or a person residing in, the United States of America
(a U.S. Person as that term is defined in Regulation S of the Securities Act of
1933), are not acquiring shares for the account or benefit of any U.S. person,
nor are they a Corporation or other entity formed by a U.S. person principally
for the purpose of investing in securities not registered under the Securities
Act of 1933, and the share exchange referred to herein is being made outside the
United States within the meaning of and in full compliance with Regulation S;

 
d.
That the certificates for the New Surna Shares will carry an inscribed legend
prohibiting transfer except in accordance with the provisions of Regulation S of
the Securities Act of 1933 (Regs. 901-905) and that they understand that the
parties hereto are relying exclusively upon Regulation S (Regs. 901-905) for the
offer and sale of the shares, and that they agree to resell the shares of common
stock, and any shares of common stock underlying any warrants or derived from
any preferred shares, only in accordance with the provisions of Regulation S and
pursuant to registration under the Securities Act of 1933, as amended, or
pursuant to an available exemption from registration;

 
e.
That the New Surna Shares may not be otherwise transferred, encumbered, sold,
hypothecated, or otherwise disposed of, if such disposition will violate any
federal and/or state securities acts or foreign laws, such disposition
including, but limited to acts of selling, assigning, transferring, pledging,
encumbering, hypothecating, giving, and any form of conveying, whether voluntary
or not, only in compliance with Rule 144 of the 1933 Act;

 
f.
They have satisfied the suitability standards imposed by their place of
residence;

 
g.
The speculative nature and risks of investments associated with Vendee, and
confirm that the  New Surna Shares are suitable and consistent with their
investment programme; and, that their financial position enables them to bear
the risks of this investment;

 
h.
They have adequate means of providing for their current needs and personal
contingencies and have no need to sell the New Surna Shares in the foreseeable
future (that is, at the time of the investment, the Vendors can afford to hold
the investment for an indefinite period of time);

 
i.
They have sufficient knowledge and experience in financial matters to evaluate
the merits and risks of this investment, further, the Shareholders represent and
warrant that they are able to evaluate and interpret the information furnished
to them by Vendee and are capable of reading and interpreting financial
statements;

 
j.
They have had the opportunity to ask questions of Vendee and have received
additional information from Vendee to the extent that Vendee possessed such
information, necessary to evaluate the merits and risks of any investment in
Surna Inc. Further, the Vendors have been given access to: (i) all material
books, records, documents, correspondence, and financial statements of Vendee;
(ii) all material contracts and documents relating to the proposed transaction;
(iii) all reports filed with the Securities and Exchange Commission; and, (iv)
an opportunity to question the appropriate executive officers of Surna Inc.

 
k.
They covenant that there is no, nor is there any agreement or arrangements to
create any pledge, lien, mortgage, charge, encumbrance, liability, rights of
pre-emption or other equities or third party rights of any nature whatsoever on,
over or affecting any of the Vendor Shares and no claim has been made by any
person to be entitled to any of the foregoing.


Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                                 8
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement



 
l.
There are no loans or advances made by them to SMI, including Shareholders
Loans, excepting those already disclosed to the Vendee and they have not caused
or instigated the Company to suffer any other pledge, lien, mortgage, charge,
encumbrance, liability or right of pre-emption in their favour.

 
m.
Each of the Warranties shall be construed as a separate Warranty (and save as
expressly provided to the contrary), shall not be limited or restricted by
reference to or inference from the terms of any other Warranty or any other term
of this Agreement.



12.
Conduct of Business Prior to Completion.

12.1
The Vendors and SMI jointly undertake to Vendee that they will procure that SMI
does not prior to Completion, without the prior written consent of the Vendee,
carry on any operations or business other than that particular company’s
ordinary business activities.



12.2
In particular, but without limitation, SMI will not (or agree to) any of the
following:

 
a.
issue or agree to issue any share or loan capital or grant or agree to grant or
redeem any option or amend the terms of any existing option over or right to
acquire or subscribe any of its share or loan capital or borrow or raise money
other than on normal commercial terms in the ordinary course of its business and
consistent with past practice;

 
b.
enter into any material contract or other material transaction or capital
commitment or undertake any material contingent liability or terminate any
agreement, arrangement or understanding or waive any right save as contemplated
hereunder;

 
c.
declare, pay or make any dividends or other distributions or create or permit to
arise any mortgage, charge, lien, pledge, other form of security or encumbrance
of equity of whatsoever nature, whether similar to the foregoing or not, on or
in respect of any part of its undertaking, property or assets other than liens
arising by operation of law in amounts which are not material and other than
mortgages, charges, liens, pledges or other form of security given in relation
to banking facilities made available to SMI or the obligations of SMI in the
ordinary course of business and consistent with past practice;

 
d.
give any guarantee, indemnity, surety or security other than guarantees,
indemnity, surety or security given in relation to banking facilities made
available to SMI in the ordinary course of business and consistent with past
practice or dispose of or agree to dispose of or acquire or agree to acquire any
material asset;

 
e.
dispose of the ownership, possession, custody or control of any corporate or
other books or records;

 
f.
compromise, settle, release, discharge or compound any material civil, criminal,
arbitration or other proceedings or any material liability, claim, action,
demand or dispute or waive any right in relation to any of the foregoing or
release compromise or write off any material amount recorded in the books of
account of SMI; and

 
g.
make any payment to any party other than payments made in the ordinary course of
business of that company or terminate any or allow to lapse any insurance policy
now in effect or default under any provision thereof.



13.
Survival of Representations and Indemnification.

13.1
All representations, warranties, and agreements made by any party in this
Agreement or pursuant hereto shall survive the execution and delivery hereof and
any investigation at any time made by or on behalf of any party.




Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                                 9
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement



13.2
The Vendors, jointly and severally, agree to indemnify Vendee and hold it
harmless from and in respect of any assessment, loss, damage, liability, cost,
and expense (including without limitation interest, penalties, and reasonable
attorneys' fees) in excess of $1,000 in the aggregate, imposed upon or incurred
by Vendee resulting from a breach of any agreement, representation, or warranty
of the Vendors.  Assertion by Vendee of its right to indemnification under this
clause shall not preclude the assertion by Vendee of any other rights or the
seeking of any other remedies against the Vendors.



14.
Further Assurances.

 
From time to time, at Vendee's request and without further consideration, the
Vendors, at their own expense, will execute and transfer such documents and will
take such action as Vendee may reasonably request in order to effectively
consummate the transactions herein contemplated.



15.
Representation of Authority.

 
Each Party represents and warrants to all the other Parties that the signing and
delivery of this Agreement and the performance of the Party's obligations
hereunder has been duly authorized, and that the Agreement is a valid and
permissible and is binding on the Parties and enforceable in accordance with its
terms.



16.
Force Majeure.

16.1
Force Majeure shall include but not be limited to acts of governments, acts of
nature, fire, explosion, typhoon, flood, earthquake, tide, lightning, war,
refers to any unforeseen events beyond the party’s reasonable control and cannot
be prevented with reasonable care. However, any shortage of credit, capital or
finance shall not be regarded as an event beyond a Party’s reasonable control.
The affected party by Force Majeure shall notify the other party of such event
resulting in exemption promptly.



16.2
In the event that the affected party is delayed in or prevented from performing
its obligations under this Agreement by Force Majeure, only within the scope of
such delay or prevention, the affected party will not be responsible for any
damage by reason of such a failure or delay of performance. The affected party
shall take appropriate means to minimize or remove the effects of Force Majeure
and attempt to resume performance of the obligations delayed or prevented by the
event of Force Majeure. After occurrence of an event of Force Majeure, when such
event or condition ceases to exist, both parties agree to resume the performance
of this Agreement with their best efforts.



17.
Confidentiality.

 
The parties of this agreement acknowledge and make sure that all the oral and
written materials exchanged relating to this contract are confidential. All the
parties have to keep them confidential and can not disclose them to any other
third party without other parties’ prior written approval, unless: (a) the
public know and will know the materials (not because of the disclosure by any
contractual party); (b) the disclosed materials are required by laws or stock
exchange rules; or (c) materials relating to this transaction are disclosed to
parties’ legal consultants or financial advisors, however, who have to keep them
confidential as well. Disclosure of confidential information by employees or
hired institutions of the parties is deemed as the act by the parties,
therefore, subjecting them to liability.



18.
Dispute Resolution.

 
This Agreement shall be governed by and construed in accordance with the laws
and courts of the State of Nevada.




Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                                10
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement



19.
Notices.

 
Any notice which is given by the parties hereto for the purpose of performing
the rights and obligations hereunder shall be in writing. Where such notice is
delivered personally, the time of notice is the time when such notice actually
reaches the addressee; where such notice is transmitted by facsimile, the notice
time is the time when such notice is transmitted. If such notice does not reach
the addressee on business date or reaches the addressee after the business time,
the next business day following such day is the date of notice. Delivery shall
be made to the following:




 
The Vendee:
1103 United Success Commercial Centre, 508 Jaffe Road
Causeway Bay, Hong Kong
 
 
SMI:
1103 United Success Commercial Centre, 508 Jaffe Road
Causeway Bay, Hong Kong
 
 
The Vendors:
To the addresses listed in Appendix 1



20.
Entire Contract.

 
All Parties agree that this Agreement constitute the entire agreement of the
Parties with respect to the subject matter therein upon its effectiveness and
supersedes and replaces all prior oral and/or written agreements and
understandings relating to this Agreement.



21.
Severability.

 
Any provision of this Agreement which is invalid or unenforceable because of
inconsistent with the relevant laws shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability, without
affecting in any way the remaining provisions hereof.



22.
Appendices.

 
The appendices to this Agreement are entire and integral part of this Agreement.



23.
Amendment or Supplement.

23.1
Parties may amend and supply this Agreement with a written agreement, provided
that such amendment shall be duly executed and signed by each Party and such
amendment shall thereupon become a part of this Agreement and shall have the
same legal effect as this Agreement.



23.2
This agreement and any amendments, modification, supplements, additions or
changes hereto shall be in writing and come into effect upon being executed and
sealed by the parties hereto.

 
 

24.
Language and Copies.

 
This Agreement is in English and may be executed in multiple counterparts all of
which, when taken together, shall constitute one and the same instrument.



[SIGNATURE PAGE FOLLOWS]











Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                              11
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement

IN WITNESS WHEREOF each party hereto has caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.


For and on behalf of
Surna Inc.
By:
 
RICHARD CLARKE
Name:
Richard Clarke
Title:
Director



For and on behalf of
Surna Media Inc.
By:
 
CHERRY PING-WAI LIM
Name:
Cherry Ping-Wai LIM
Title:
Director



The Shareholders of Surna Media Inc.:


By:
For and on behalf of
Kellett Equity Ventures Limited
 
SZE KAM SUEN
Name:
SZE Kam Suen
Title:
Director



By:
For and on behalf of
Lim Clarke & Co Limited
 
CHERRY PING-WAI LIM
Name:
Cherry Ping-Wai LIM
Title:
Director



By:
For and on behalf of
May Ardent Limited
 
CHOI HON MAN
Name:
CHOI Hon Man
Title:
Director



By:
For and on behalf of
Wei Hai Limited
 
CHAN KAM FAI ALAN
Name:
CHAN Kam Fai Alan
Title:
Director


Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                               12
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement

Appendix 1
Shareholders of Surna Media Inc.


Kellett Equity Ventures Limited
Address: 17th Floor, Echo Peak Tower, 61 Fort Street, North Point, Hong Kong
Shareholding:                                175 shares (17.5%)


Lim Clarke & Co Limited
Address: 1524 Prince’s Building, 10 Chater Road, Central, Hong Kong
Shareholding:                                525 shares (52.5%)


May Ardent Limited
Address: 606 Wang Cheong House, Wang Fung Court, Tai Po, Hong Kong
Shareholding:                                150 shares (15%)


Wei Hai Limited
Address: 39RB, Tower 6, The Capitol of Lohas Park, Tseung Kwan O, Hong Kong
Shareholding:                                150 shares (15%)




Total Shareholding: 1000 shares (100%)



























Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                               13
 
 

--------------------------------------------------------------------------------

 
Share Exchange Agreement



Appendix 2
Shares of Common Stock of Surna Inc. to be issued to the Vendors (the “New Surna
Shares”)


Kellett Equity Ventures Limited:
3,500,000
   
Lim Clarke & Co Limited:
10,500,000
   
May Ardent Limited:
3,000,000
   
Wei Hai Limited:
3,000,000
     
___________
Total:
20,000,000


















































Surna Inc. and
Surna Media Inc. and its Shareholders
August
2011                                                                               14
 
 

--------------------------------------------------------------------------------

 
